                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EXCEL PHARMACY SERVICES, LLC,
 Individually and on behalf of all others
 similarly situated
                                                       CIVIL ACTION NO. 18-4804
                       Plaintiff,
             v.
 LIBERTY MUTUAL INSURANCE
 COMPANY, et al.
                       Defendant.

                                            ORDER


       AND NOW, this 17th day of July 2019, upon consideration of Plaintiff’s Motion to

Remand [Doc. No. 19] and the opposition thereto, and for the reasons stated in the

accompanying memorandum opinion, it is hereby ORDERED that the Motion is DENIED.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    _____________________
                                                    CYNTHIA M. RUFE, J.
